—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Correctional Services, dated January 2, 1998, which, after a hearing, found the petitioner guilty of violating a disciplinary rule.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
There is substantial evidence in the record to support the determination (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; People ex rel. Vega v Smith, 66 NY2d 130, 139; Matter of Johnson v Selsky, 246 AD2d 713). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.